Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-20 are allowed.

 Claim 1 : A computer-implemented method, comprising: receiving, at a microphone of a voice-controlled device having an internal speaker, first speech input from a user, wherein the voice-controlled device is operatively connected to a first HDMI port of a television via a second HDMI port of the voice-controlled device, the first speech input including a wakeword; 
 receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including information about a movie and an action associated with the movie; determining, by the voice-controlled device, whether the television is ON or OFF; if the television is ON: determining, by the voice-controlled device, that an active HDMI port of the television is not the first HDMI port;
sending data from the voice-controlled device to the television, via IR transmitters of the voice-controlled device, to mute the television; 
playing a handover audio message on the internal speaker of the voice controlled device, wherein the handover audio message indicates to the user that the movie is going to be played on the television;
 after playing the handover audio message, sending data from the voice controlled device to the television, via the IR transmitters of the voice-controlled device, 
 if the television is OFF: playing the handover audio message on the internal speaker of the voice controlled device;
sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, to turn the television ON;
 and sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, to switch the active HDMI port of the television to the first HDMI port; 
receiving, at the voice-controlled device, video data associated with the movie; and sending the video data to the television via the first HDMI port and the second HDMI port.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1 the prior art of record, specifically Hatambeiki et al. (US Patent Application Publication #20190019504) A method is also described for providing formatted voice data to two or more smart appliances which is performed by a controlling device working in cooperation with a smart appliance where the processor of the controlling device receives, via a microphone, a first voice command from a user. The processor then determines a first smart appliance for which the voice commands is intended and identifies a first formatting protocol which is stored in an electronic storage medium and which is associated with the first smart appliance. The processor then formats the received voice command in conformance with a first formatting protocol and (Section 0006).
 Macwan et al. (US 20120328090) teaches an interface configured to receive a selection of one of a plurality of different pricing options for a return communication responsive to a notification of a missed communication. 
The missed communication is from a second communication device to a first communication device, and the return communication is from the first communication device to the second communication device. The device also includes a processor configured to determine targeted content to provide to at least one of the communication devices, in addition to content of the return communication (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach and sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, to set the active HDMI port of the television to the first HDMI port;
 if the television is OFF playing the handover audio message on the internal speaker of the voice controlled device;
sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, to turn the television ON;
 and sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, to switch the active HDMI port of the television to the first HDMI port; 


Claim 4: A computer-implemented method, comprising: receiving, at a microphone of a voice-controlled device having an internal speaker, 
a first speech input from a user, wherein the voice-controlled device comprises an audio video (AV) port that is operatively connected to an AV port of an AV display device such that an AV connection is operatively established between the voice controlled device and the AV display device, the first speech input including a wake word;
receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including a user command to play content; 
determining, by the voice-controlled device, that a power state of the AV display device indicates that the AV display device is an OFF state;
 sending, by the voice-controlled device, data associated with at least the user command and the power state to a remote server computer;
 receiving, by the voice-controlled device, response data from the remote server computer, wherein the response data comprises:
 an indication that that requested content includes video content; instructions to turn on the AV display device; and a content source location identifier indicating a content source location for the video content; 
based on the instructions to turn on the AV display device, sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state;
 receiving, by the voice-controlled device, content from the content source location; and sending the content to the AV display device via the AV connection.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1 the prior art of record, specifically Hatambeiki et al. (US Patent Application Publication #20190019504) A method is also described for providing formatted voice data to two or more smart appliances which is performed by a controlling device working in cooperation with a smart appliance where the processor of the controlling device receives, via a microphone, a first voice command from a user. The processor then determines a first smart appliance for which the voice commands is intended and identifies a first formatting protocol which is stored in an electronic storage medium and which is associated with the first smart appliance. The processor then formats the received voice command in conformance with a first formatting protocol and sends the formatted voice command to the first smart appliance via use of a communication interface. (Section 0006).
 Macwan et al. (US 20120328090) teaches an interface configured to receive a selection of one of a plurality of different pricing options for a return communication responsive to a notification of a missed communication. 
The missed communication is from a second communication device to a first communication device, and the return communication is from the first communication device to the second communication device. The device also includes a processor configured to determine targeted content to provide to at least one of the communication devices, in addition to content of the return communication (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach an indication that that requested content includes video content; instructions to turn on the AV display device; and a content source location identifier indicating a content source location for the video content; 
based on the instructions to turn on the AV display device, sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state;
 receiving, by the voice-controlled device, content from the content source location; and sending the content to the AV display device via the AV connection.
Claim 11: A computer-implemented method, comprising: receiving, at a microphone of a voice-controlled device having an internal speaker, 
a first speech input from a user, wherein the voice-controlled device comprises a audio video (AV) port that is operatively connected to an AV port of an AV display device such that an AV connection is operatively established between the voice controlled device and the AV display device, the first speech input including a wake word;
 receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including a user command to play content; determining, by the voice-controlled device, that a power state of the AV display device indicates that the AV display device is an OFF state;
receiving, by the voice-controlled device, instructions to turn on the AV display device and a content source location identifier indicating a content source location for the content; and sending, based on the instructions to turn on the AV display device, data from the voice-controlled device to the AV display device to switch the AV display device to an ON state.
The following is an examiner's statement of reasons for allowance:Regarding Claim 1 the prior art of record, specifically Hatambeiki et al. (US Patent Application Publication #20190019504) A method is also described for providing formatted voice data to two or more smart appliances which is performed by a controlling device working in cooperation with a smart appliance where the processor of the controlling device receives, via a microphone, a first voice command from a user. The processor then determines a first smart appliance for which the voice commands is intended and identifies a first formatting protocol which is stored in an electronic storage medium and which is associated with the first smart appliance. The processor then formats the received voice command in conformance with a first formatting protocol and sends the formatted voice command to the first smart appliance via use of a communication interface. (Section 0006).
 Macwan et al. (US 20120328090) teaches an interface configured to receive a selection of one of a plurality of different pricing options for a return communication responsive to a notification of a missed communication. 
The missed communication is from a second communication device to a first communication device, and the return communication is from the first communication device to the second communication device. The device also includes a processor configured to determine targeted content to provide to at least one of the communication devices, in addition to content of the return communication (Paragraphs 0007).
However, none of the prior art cited alone or in combination provides the motivation to teach an indication that that requested content includes video content; instructions to turn on the AV display device; and a content source location identifier indicating a content source location for the video content; 
based on the instructions to turn on the AV display device, sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state;
 receiving, by the voice-controlled device, content from the content source location; and sending the content to the AV display device via the AV connection.
receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including a user command to play content; determining, by the voice-controlled device, that a power state of the AV display device indicates that the AV display device is an OFF state;
receiving, by the voice-controlled device, instructions to turn on the AV display device and a content source location identifier indicating a content source location for the content; and sending, based on the instructions to turn on the AV display device, data from the voice-controlled device to the AV display device to switch the AV display device to an ON state.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/28/2021